Exhibit 21.1 AMTECH SYSTEMS, INC. AND ITS SUBSIDIARIES SUBSIDIARIES OF THE REGISTRANT Name Jurisdiction in which incorporated Tempress Systems, Inc. State of Texas Tempress Holdings B.V. The Netherlands Tempress Systems B.V. The Netherlands Tempress Manufacturing B.V. The Netherlands Tempress Engineering B.V. The Netherlands Tempress Onroerend Goed B.V The Netherlands P.R. Hoffman Machine Products, Inc State of Arizona Bruce Technologies, Inc State of Massachusetts Bruce Technologies Europe GmbH Federal Republic of Germany R2D Automation SAS France 72
